Citation Nr: 1453202	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for carpal tunnel syndrome.  

2.  Entitlement to service connection for right carpal tunnel syndrome.  

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1979 to May 1983, with additional service in the Army National Guard from August 1986 to August 1987 and from October 1988 to October 1989. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the July 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The Board notes that attorney C. F., who is affiliated with the Veteran's attorney of record or employed by the same legal services office as the attorney of record, assisted the Veteran at the August 2013 hearing before the RO.  However, the Veteran did not submit consent in writing for that attorney to assist in her representation.  See generally 38 C.F.R. § 14.629(c)(2) (2014).  However, because the Veteran presented no objection for that attorney to assist in her representation at the August 2013 RO hearing, and the Veteran was also assisted at the August 2013 RO hearing by an attorney for whom she has submitted consent to assist in her representation, the Board concludes that the presence of attorney C. F. at the August 2013 RO hearing was harmless error.  

The Board also notes that the Veteran's attorney submitted an August 2013 statement in which she says that as the Veteran's attorney, she is withdrawing from the issue of entitlement to service connection for right carpal tunnel syndrome.  It is unclear whether the Veteran's attorney intended to withdraw representation of the Veteran regarding this issue or to withdraw the appeal on behalf of the Veteran.  Significantly, in the July 2014 Board hearing, the Veteran and the Veteran's attorney addressed and presented arguments regarding the issue of entitlement to service connection for right carpal tunnel syndrome.  Thus, the Board concludes that this appeal is not withdrawn.

The issue of entitlement to service connection for a tendon disability of the right hand, to include as secondary to carpal tunnel syndrome, has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See August 2013 RO hearing at p. 13-14 (Veteran's attorney contends that the Veteran's typing in service aggravated the right hand tendon surgery performed prior to service; alternatively, the Veteran's attorney contends that the Veteran's carpal tunnel syndrome aggravated the right hand tendon surgery performed prior to service); October 2008 VA treatment record (noting past surgical history of surgery on right hand, 2nd and 3rd digit extensor tendons cross (congenital)).  The Board does not have jurisdiction over this matter and refers it to the RO for appropriate action.  

The issues of entitlement to service connection for left and right carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the claim for service connection for carpal tunnel syndrome based on the determination that this disability did not occur in and was not caused by service.  

2.  The Veteran did not submit a notice of disagreement for the May 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for carpal tunnel syndrome.

3.  The additional evidence received since the May 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for carpal tunnel syndrome.

4.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran requested on the record at a hearing for a withdrawal of the appeal for entitlement to service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, which denied entitlement to service connection for carpal tunnel syndrome, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the May 2008 rating decision is new and material to the claim for service connection for carpal tunnel syndrome, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for withdrawal by the Veteran of the appeal for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for carpal tunnel syndrome, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a May 2008 rating decision, the RO denied the claim for service connection for carpal tunnel syndrome based on the determination that this disability did not occur in and was not caused by service.  After the Veteran was notified of the adverse decision in May 2008, the Veteran did not submit a notice of disagreement with the May 2008 decision.  Moreover, no new and material evidence was submitted within a year of the May 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the May 2008 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, VA treatment records, an April 2007 private prescription for a wrist splint, an April 2008 VA examination report, and the Veteran's statements that her carpal tunnel syndrome is caused by or related to her duties in service as an administrative specialist.   

The additional evidence presented since the May 2008 rating decision includes the Veteran's reports that she began to have symptoms of numbness and tingling in her hands during service and that her symptoms have continued since onset in service.  See e.g., August 2013 RO hearing at p. 6-9.  The credibility of the Veteran's reports is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because evidence showing that the Veteran's carpal tunnel syndrome may have manifested in service and that symptoms thereof may have continued since service is pertinent evidence that was absent at the time of the May 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the Veteran's reports of onset of symptoms in service and recurring symptoms since service are deemed to be the requisite new and material evidence needed to reopen the claim for service connection for carpal tunnel syndrome.

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her attorney, requested on the record at an August 2013 RO hearing for a withdrawal of the appeal for entitlement to service connection for a right shoulder disability.  See August 2013 RO hearing at p. 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

Because new and material evidence has been received, the claim of service connection for carpal tunnel syndrome is reopened.

The appeal of the issue of entitlement to service connection for a right shoulder disability is dismissed.


REMAND

The Veteran contends that she has bilateral carpal tunnel syndrome that is a result of typing on a typewriter in active duty service in the Navy and in the Army National Guard.  See e.g., July 2014 Board hearing at p. 6-8.  The Veteran complains of recurrent neurological symptoms in both hands that began in service and have continued since service.  See August 2013 RO hearing at p. 6-9.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of bilateral carpal tunnel syndrome.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she provide information as to any outstanding treatment records regarding carpal tunnel syndrome, to include the following:

a. All treatment records from HIMG.  See e.g., October 2011 Form 21-4142.  

b. All treatment records from University Family Practice, to include records from Dr. H.  See e.g. July 2007 and March 2008 Forms 21-4142.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain all outstanding VA treatment records, to include records from December 2013 to present. 

3. Afterwards, please schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of bilateral carpal tunnel syndrome.  The VA physician is requested to please review the claims file (including both Virtual VA/ VBMS) in order to render opinions as to the following:


a. Please indicate the nature and diagnosis(es) of the Veteran's neurological impairment of the bilateral hands.  Please specifically address whether the Veteran has bilateral carpal tunnel syndrome.  

b. Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neurological impairment of the bilateral hands, to include carpal tunnel syndrome, manifested in service or is etiologically related to the Veteran's periods of service.  

The examiner's attention is invited to the following:

a. The Veteran's report that she began to have numbness and tingling in her hands in service and these symptoms have continued since service.  See e.g., August 2013 RO hearing at p. 6-9; July 2014 Board hearing at p. 10-11.   

b. The Veteran's reported duties in service typing daily on an old-fashioned typewriter.  See e.g., August 2013 RO hearing at p. 6-9; July 2014 Board hearing at p. 6-8.   

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the development, as well as any other action deemed necessary, adjudicate the claims on appeal.  If the benefit sought is denied, furnish the Veteran and her attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


